Pope, Judge.
Terry Lucas pleaded guilty to the offense of burglary and after a pre-sentence investigation was sentenced to 20 years imprisonment, 10 to serve with the balance on probation, a $202 fine, and ordered to make restitution in the amount of $2000. Lucas appeals alleging that the trial court improperly used the pre-sentence report in aggravation to set the length of Lucas’ sentence. We affirm for two reasons.
First, no objection to the use of the pre-sentence report was made by Lucas at the time of the sentencing hearing. Without such objection, this court has nothing to review regarding the sentence. See Williams v. State, 165 Ga. App. 553 (3) (301 SE2d 908) (1983); Lewis v. State, 164 Ga. App. 549 (6) (297 SE2d 303) (1982). Second, even if objection had been made, the record does not show that the trial court used the pre-sentence report in aggravation to fix a longer sentence. The comments of the court cited by Lucas simply show the court’s belief that all of the sentence should not be probated. Such use of a pre-sentence report is entirely proper under OCGA § 42-8-34.
*689Decided April 11, 1984.
Johnny W. Knight, for appellant.
Hobart M. Hind, District Attorney, for appellee.

Judgment affirmed.


Banke, P. J., and Benham, J., concur.